Citation Nr: 0303095	
Decision Date: 02/21/03    Archive Date: 03/05/03

DOCKET NO.  96-08 776A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a neurological 
disability, including an undiagnosed illness (UI) manifested 
by neurological signs or symptoms.

3.  Entitlement to service connection for a respiratory 
disease, including an UI manifested by signs or symptoms of a 
respiratory disorder.

4.  Entitlement to service connection for an eye disability, 
including an UI manifested by an eye condition with light 
sensitivity and blurred vision.

5.  Entitlement to service connection for a gum disorder, 
including an UI manifested by bleeding gums.


REPRESENTATION

Appellant represented by:	J. N.


WITNESSES AT HEARING ON APPEAL

The veteran and his mother


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from October 1982 to August 
1989 and from October 1990 to May 1991.  He served in the PGW 
(Persian Gulf War) in the Southwest Asia theater of 
operations from November 1990 to April 1991.  He also had 
service with the National Guard.

This appeal came to the Board of Veterans' Appeals (Board) 
from a February 1995 RO rating decision that denied service 
connection for hearing loss, an UI manifested by neurological 
signs or symptoms, an UI manifested by gastrointestinal signs 
or symptoms, an UI manifested by signs or symptoms of an 
upper respiratory disorder, an UI manifested by an eye 
condition with light sensitivity and blurred vision, an UI 
manifested by bleeding gums, a psychiatric disability, 
including post-traumatic stress disorder and an UI manifested 
by various neuropsychiatric signs or symptoms, an UI 
manifested by symptoms or signs of fatigue and various muscle 
and joint pains, hypothyroidism, and Leishmaniasis, Brucella.  
At a hearing in June 1996, the veteran withdrew his appeal 
with the denial of service connection for hypothyroidism and 
Leishmaniasis, Brucella.   A January 2000 Board decision 
denied the first 6 issues as not well grounded, and denied 
service connection for a psychiatric disability, including 
post-traumatic stress disorder and an UI manifested by 
various neuropsychiatric signs or symptoms, and an UI 
manifested by symptoms or signs of fatigue and various muscle 
and joint pains, on the merits.

The veteran appealed the January 2000 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a February 2001 order, the Court granted a February 2001 
joint motion from the parties to dismiss the appeal as to 
service connection for a psychiatric disability, including 
post-traumatic stress disorder and an UI manifested by 
various neuropsychiatric signs or symptoms, and service 
connection for an UI manifested by symptoms or signs of 
fatigue and various muscle and joint pains; to vacate the 
Board's decisions with regard to the other issues, and to 
remand the case for further adjudication of those issues.  
The case was thereafter returned to the Board.

In October 2001, the Board remanded the case to the RO for 
additional development.  An August 2002 RO rating decision 
granted service connection for irritable bowel syndrome.  
Hence, the issue of entitlement to service connection for an 
UI manifested by gastrointestinal signs or symptoms is no 
longer for appellate consideration.  The Board has classified 
the issues as listed on the first page of this decision.


FINDINGS OF FACT

1.  Service connection is in effect for chronic fatigue 
syndrome, rated 40 percent; fibromyalgia with multiple joint 
pain and arthralgias, rated 40 percent; irritable bowel 
syndrome, rated 10 percent; muscle tension headaches, rated 
10 percent; prostatitis, rated 10 percent; left knee 
degenerative joint disease, rated 10 percent; and epidural 
cysts of the chest, back, and scrotum, rated zero percent.

2.  Hearing loss disability was not present in service or 
demonstrated after service.

3.  A neurological disorder was not present in service or 
demonstrated after service, and objective indicators or signs 
or symptoms of an UI manifested by neurological problems are 
not found.

4.  The veteran's respiratory condition in service was acute 
and transitory, and resolved without residual disability.

5.  A respiratory disease or UI manifested by signs or 
symptoms of a respiratory disorder are not found.

6.  Farsightedness with astigmatism is not a disability for 
VA compensation.

7.  An acquired eye disability was not present in service or 
for many years later, and is unrelated to an incident of 
service, including events in the PGW.

8.  Gingivitis or periodontal disease is not a disability for 
VA compensation.

9.  A disability manifested by bleeding gums, other than 
periodontal disease, including an UI, was not present in 
service or demonstrated after service.


CONCLUSIONS OF LAW

1.  Hearing loss disability was not incurred in or aggravated 
by active service; nor may sensorineural hearing loss be 
presumed to have been incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2002).

2.  A neurological disability, including UI manifested by 
neurological signs or symptoms, was not incurred in or 
aggravated by active service; nor may an UI manifested by 
neurological signs or symptoms be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 1110, 1113, 1117, 
1118, 1131 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.317 (2002).

3.  A respiratory disease, including an UI manifested by 
signs or symptoms of a respiratory disease, was not incurred 
in or aggravated by active service; nor may an UI manifested 
by signs or symptoms of a respiratory disease be presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1110, 
1113, 1117, 1118, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317 (2002).

4.  An eye disability, including an UI manifested by an eye 
condition with light sensitivity and blurred vision, was not 
incurred in or aggravated by active service; nor may an UI 
manifested by an eye condition with light sensitivity and 
blurred vision be presumed to have been incurred in active 
service.  38 U.S.C.A. §§ 1110, 1113, 1117, 1118, 1131 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 
(2002).

5.  A gum disability, including an UI manifested by bleeding 
gums, was not incurred in or aggravated by active service; 
nor may an UI manifested by bleeding gums be presumed to have 
been incurred in active service.  38 U.S.C.A. §§ 1110, 1113, 
1117, 1118, 1131 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.317, 3.381 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) eliminated the concept of a well-grounded claim 
and redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claim discussed in this decision.

The veteran has been provided with VA examinations to 
determine the nature and extent of the claimed disabilities.  
He and his representative have been provided with a statement 
of the case and supplemental statement of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claims, that essentially notify them of the 
evidence needed by the veteran to prevail on the claims.  
There is no identified evidence that has not been accounted 
for and the veteran's representative has been given the 
opportunity to submit written argument.  At a June 1996 
hearing and in an October 2001 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims.  
On those occasions, the veteran was notified of what evidence 
he needed to submit and what evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  In this case, the extensive record on appeal 
demonstrates the futility of any further evidentiary 
development and that there is no reasonable possibility that 
further assistance would aid him in substantiating his 
claims.  Hence, no further assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

I.  Service Connection for Hearing Loss

A.  Factual Background

The veteran had active service from October 1982 to August 
1989 and from October 1990 to May 1991.  He served in the PGW 
in the Southwest Asia theater of operations from November 
1990 to April 1991.  He also had service with the National 
Guard.

Service personnel records reveal that the veteran was awarded 
various decorations, medals, badges, citations and/or 
campaign ribbons, including the Good Conduct Medal, NCO (non-
commissioned officer) Professional Development Ribbon, 
Overseas Service Ribbon, Army Service Ribbon, Army Lapel 
Button, National Defense Service Medal, Army Commendation 
Medal, and Air Assault Badge.  The personnel records do not 
show that the veteran engaged in combat with the enemy while 
in service.

Service medical reveal that the veteran underwent various 
audiological evaluations.  On authorized audiological 
evaluation in October 1981, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
6
LEFT
5
5
5
5
5

On the authorized audiological evaluation in January 1985, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
0
0
LEFT
5
5
0
0
0


On the authorized audiological evaluation in August 1988, 
pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
0
0
0
10
25

On the authorized audiological evaluation in July 1989, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
0
0
0
LEFT
5
0
0
0
10

On the authorized audiological evaluation in April 1991, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
0
0
LEFT
25
5
0
5
10

Hearing loss was not diagnosed in service.  The report of the 
veteran's demobilization medical examination in April 1991 is 
negative for hearing loss and the veteran reported no history 
of ear trouble.

VA, service department, and private medical records reveal 
that the veteran was treated and evaluated for various 
conditions from 1991 to 2002.  The more salient medical 
reports are discussed in the appropriate sections in this 
decision.

A private medical report shows that the veteran underwent 
physical examination in June 1992.  Examination of his ears 
was negative.

The veteran underwent a VA medical examination in October 
1992.  Hearing loss was not found.

A private medical report shows that the veteran underwent 
examination in August 1993.  There were no complaints or 
findings of hearing loss. 

At a VA examination in July 1994, the veteran described a 
"buzzing sound" in his ears and "trouble hearing".  No ear 
abnormalities were found.  The diagnoses included tinnitus 
and decreased hearing as reported by the veteran.

The veteran and his mother testified at a hearing in June 
1996.  The veteran testified to the effect that he wore ear 
protection in service and had no problems with his ears until 
after separation from service.  The veteran and his mother 
testified to the effect that the veteran had trouble hearing 
after service in the PGW.

Statements from relatives of the veteran and his former wife 
were received in the 1990's, as well as various private 
medical reports, to the effect that he had various medical 
problems after service in the PGW of unknown etiology.  
Literature submitted in support of the veteran's claims is to 
the effect that veteran's of the PGW were exposed to various 
hardships, including the inhalation of burning oil fumes.  
This evidence does not show that the veteran has hearing 
loss.

A review of the record shows that service connection is in 
effect for chronic fatigue syndrome, rated 40 percent; 
fibromyalgia with multiple joint pain and arthralgias, rated 
40 percent; irritable bowel syndrome, rated 10 percent; 
muscle tension headaches, rated 10 percent; prostatitis, 
rated 10 percent; left knee degenerative joint disease, rated 
10 percent; and epidural cysts of the chest, back, and 
scrotum, rated zero percent.




B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Where sensorineural hearing loss becomes manifest to a degree 
of 10 percent within one year from date of termination of 
active service, it shall be presumed to have been incurred in 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying VA laws, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz are 26 decibels or greater; or 
when the speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385.

The record indicates that the veteran had service in the 
Southwest Asia theater of operations during the PGW.  VA is 
authorized to pay compensation to any Persian Gulf veteran 
suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the PGW or became manifest 
to a degree of disability of 10 percent or more not later 
than December 31, 2006.  38 U.S.C.A. § 1117 (West Supp. 
2001); 38 C.F.R. § 3.317 (2001) and 66 Fed. Reg. 56614-56615 
(Nov. 9, 2001).

In order to establish service connection for a disability 
occurring in the PGW under the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 noted above, a veteran need only 
present some evidence (1) that he or she is "a Persian Gulf 
veteran"; (2) "who exhibits objective indications of 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of 38 C.F.R. § 3.317"; (3) 
that "became manifest either during active military, naval 
or air service in the Southwest Asia theater of operations 
during the PGW, or to a degree of 10 percent or more not 
later than December 31, 2006"; and (4) that such 
symptomatology "by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a).  For the purposes of 
38 C.F.R. § 3.317, disabilities that have existed for 6 
months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(3).  For purposes of 38 C.F.R. § 3.317, signs or 
symptoms that may be manifestations of undiagnosed illness 
include, but are not limited to (1) fatigue, (2) signs or 
symptoms involving skin, (3) headache, (4) muscle pain, (5) 
joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

The Board recognizes that recent legislation has expanded the 
provisions of 38 U.S.C.A. § 1117 to include CFS and expanded 
the provisions of 38 U.S.C.A. § 1118 to include the signs and 
symptoms noted in 38 C.F.R. § 3.117(b) that may be 
manifestations of an UI.  Those changes are effective from 
March 1, 2002.  Section 202 of HR 1291, the "Veterans 
Education and Benefits Expansion Act of 2001".  Public Law 
107-103, 115 Stat. 976 (2001).  These provisions do not 
authorize granting service connection for an UI manifested by 
hearing loss.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).  In this case, the 
evidence reveals that the veteran served in the PGW and was 
awarded various medals and/or decorations, but none of the 
medals or decorations denote combat participation.  Nor does 
the evidence show that he engaged in combat with the enemy in 
service.  Hence, the provisions of 38 U.S.C.A. § 1154(b) are 
not for application in this case.

The service medical records show that the veteran underwent 
various audiological evaluations in service, but the reports 
of those evaluations do not show hearing loss.  Nor was 
hearing loss found in service or demonstrated after service 
except by history reported by the veteran.  In the absence of 
evidence showing hearing loss disability meeting the criteria 
of 38 C.F.R. § 3.385, service connection for hearing loss is 
not warranted.

After consideration of all the evidence, including the 
testimony of the veteran and his mother to the effect that 
the veteran has hearing problems, the Board finds that it 
does not demonstrate the presence of hearing loss disability 
for VA compensation purposes.  The preponderance of the 
evidence is against the claim for hearing loss, and the claim 
is denied.

II.  Service Connection for a Neurological Disability, 
Including an UI manifested by Neurological Signs or Symptoms

A.  Factual Background

Service medical records do not show the presence of a 
neurological disability.  Nor was such a disability found at 
the time of the veteran's demobilization examination in April 
1991.

The veteran underwent VA medical examination in October 1992.  
No focal neurological deficits were found.

The veteran underwent a VA medical examination in July 1994.  
He complained of numbness in his hands and feet.  On 
neurological examination, cranial nerves 2 to 12 were intact; 
and other systems were grossly within normal limits with deep 
tendon reflexes, bilaterally, equal at 2+.  A neurological 
disability of the legs or hands was not found.  

The veteran underwent neurological studies at a VA medical 
facility in August 1994.  EMG (electromyograph) studies in 
the left paracervical and left upper extremity muscles were 
normal.  Nerve conduction studies of bilateral median, right 
ulnar, right common peroneal, and right tibial nerves were 
normal.  Sensory distal latency study of bilateral radial 
nerves were normal.  Sensory distal latency study of the left 
ulnar nerve was normal.  

At the hearing in June 1996, the veteran testified to the 
effect that he had numbness of the hands and feet due to 
incidents in the PGW.  His mother testified to the effect 
that he had various medical conditions after service in the 
PGW.

A private medical report shows that the veteran was seen in 
May 1997 for various complaints.  There was trace edema of 
the hands.  The impressions included neuralgia of the hands 
and feet.  The remaining neurologic examination was 
unremarkable.

Statements from relatives of the veteran and his former wife 
were received in the 1990's, as well as various private 
medical reports, to the effect that he had various medical 
problems after service in the PGW of unknown etiology.  
Literature submitted in support of the veteran's claims is to 
the effect that veterans of the PGW were exposed to various 
hardships, including the inhalation of burning oil fumes.  

The veteran underwent a VA medical examination in May 2002 
pursuant to the October 2001 Board remand to determine the 
nature and extent of any neurological disability, including 
UI manifested by neurological signs or symptoms.  He 
complained of difficulty with speech, including organizing 
speech and communicating the results.  He stated that his 
feet "don't want to move".  He complained of numbness and 
tingling in both hands.  On neurological examination, the 
cranial nerves 2 to 12 were intact.  Gross neurological 
examination was normal.  He had mildly diminished reflexes.  
A neurological disorder was not found.  The examiner noted 
that the veteran had chronic fatigue syndrome, fibromyalgia, 
and other diagnoses with overlapping symptoms.  Objective 
signs or symptoms of an UI neurological disability were not 
indicated.

B.  Legal Analysis

Testimony and statements from the veteran are to the effect 
that he has a neurological disability manifested by numbness 
of the hands and feet.  The service medical records do not 
show the presence of a neurological disability of the hands 
and feet.  A private medical report of the veteran's 
evaluation in May 1997 indicates that neuralgia of the hands 
and feet was suspected and he had mildly diminished reflexes 
at the May 2002 VA examination.  The examiner who conducted 
the May 2002 VA examination found no neurological disability 
and indicated that the veteran's symptoms could be attributed 
to various service-connected disabilities.

Statements from relatives of the veteran and his former wife 
were received in the 1990's, as well as various private 
medical reports, to the effect that he had various medical 
problems after service in the PGW of unknown etiology.  
Literature submitted in support of the veteran's claims is to 
the effect that veteran's of the PGW were exposed to various 
hardships, including the inhalation of burning oil fumes.  

While the evidence indicates that the veteran has various 
symptoms due to incidents in the PGW, the record shows that 
service-connection has been granted for various conditions 
that include symptoms of the upper and lower extremities.  
The evidence does not show that the veteran has neurological 
signs or symptoms of an UI or a neurological disability.  
Under the circumstances, the Board finds that the 
preponderance of the evidence is against the claim for a 
neurological disability, including an UI manifested by 
neurological signs or symptoms.  Hence, the claim is denied.

III.  Service Connection for a Respiratory Disease, Including 
an UI manifested by Signs or Symptoms of a Respiratory 
Disorder

A.  Factual Background

Service medical records show that the veteran was seen in 
June 1988 for complaints of wheezing.  The assessment was 
possible bronchitis.  The report of his demobilization 
examination in April 1991 is negative for complaints or 
findings of a respiratory disease.

At the October 1992 VA medical examination, the veteran was 
breathing without adventitious lung tones.  A respiratory 
disease was not found.

The veteran underwent a VA medical examination in July 1994.  
No respiratory abnormalities were found.

The veteran testified at a hearing in June 1996 to the effect 
that he had wheezing and a cough after service in the PGW.  
His mother testified to the effect that he had various 
medical problems after service in the PGW.

The veteran underwent a VA medical examination in May 2002 
pursuant to the October 2001 Board remand to determine the 
nature and extent of any respiratory problems, including UI 
manifested by signs or symptoms of a respiratory disorder.  
He complained of difficulty taking a deep breath and of a 
"naggy" type cough.  On examination, his chest was clear to 
auscultation and percussion and no signs or symptoms of a 
respiratory disorder were found.  The chronic cough was 
"more likely than not" attributable to tobacco use.  The 
examiner noted that the veteran had chronic fatigue syndrome, 
fibromyalgia, and other diagnoses with overlapping symptoms.  


B.  Legal Analysis

The service medical records show that the veteran was 
suspected of having bronchitis in 1988, but there was no 
further indication of this condition in service.  At the time 
of his demobilization examination in April 1991, there were 
no complaints or findings of a respiratory disorder.  

The post-service medical records and the veteran's testimony 
in 1996 show that he has complaints of wheezing and a cough, 
but the evidence does not show that he has a respiratory 
disease.  In May 2002, he underwent a VA examination to 
determine whether he had any signs or symptoms of a 
respiratory disorder, and none were found, other than a cough 
attributed to tobacco use.

While the evidence indicates that the veteran has various 
symptoms due to incidents in the PGW, the record shows that 
service-connection has been granted for various conditions 
that include symptoms of fatigue and various joint and muscle 
pains.  The evidence does not show that the veteran has a 
specific respiratory disease or an UI manifested by symptoms 
or signs of a respiratory condition.

After consideration of all the evidence, including the 
statements of relatives of the veteran and his former wife, 
the literature regarding hardships sustained by veterans in 
the PGW, private medical reports to the effect that the 
veteran has various medical problems of unknown etiology, and 
the testimony of the veteran and his mother at a hearing, the 
Board finds that the veteran's respiratory condition in 
service was acute and transitory, and resolved without 
residual disability.  The evidence does not demonstrate that 
he has a respiratory disorder or an UI manifested by signs or 
symptoms of a respiratory problem.  The preponderance of the 
evidence is against the claim for service connection for a 
respiratory disease, including an UI manifested by signs or 
symptoms of a respiratory disorder, and the claim is denied.


IV.  Entitlement to Service Connection for an Eye Disability, 
Including an UI manifested by an Eye Condition with Light 
Sensitivity and Blurred Vision.

A.  Factual Background

Service medical records reveal that the veteran complained of 
eye trouble at the time of his demobilization examination in 
April 1991.  He reported that his eyes watered and blurred 
when reading.  His uncorrected distant vision was 20/20.  No 
abnormality of the eyes was found.

The veteran underwent a VA medical examination in October 
1992.  Examination of his eyes revealed visual fields and 
acuity that were grossly normal with no ptosis or lid 
retraction.  An eye disability was not found.

At the July 1994 VA examination, the veteran stated that his 
eyes were sensitive to light.  No abnormality of the eyes was 
found.

The veteran testified at a hearing in June 1996 to the effect 
that he had blurred vision that began in the PGW.  His mother 
testified to the effect that he had various medical problems 
after service in the PGW.

A private medical report dated in July 1996 notes that the 
veteran had been seen for complaints of eye strain and 
blurred vision for distant and near visual tasks.  
Examination of his eyes indicated that he was farsighted with 
astigmatism.  It was noted that those conditions could cause 
eye strain at near visual tasks and that the astigmatism 
resulted in some distance vision blur.  His uncorrected 
distance visual acuities were reported to be "somewhat 
difficult" in the 20/20 range.

The veteran underwent a VA eye examination in May 2002 
pursuant to the October 2001 Board remand to determine the 
nature and extent of any eye disorder, including an UI 
manifested by an eye condition with light sensitivity and 
blurred vision.  He complained of difficulty secondary to 
light sensitivity and blurred vision.  He also complained of 
itching of the eyes.  Uncorrected visual acuities of the eyes 
were 20/20 +2.  The external examination of the eyes was 
normal.  The tear film covering the cornea and conjunctiva 
was slightly thin.  The intraocular pressure was 14 in both 
eyes.  Visual fields were full to confirmation.  The pupils 
were equal and equally reactive.  The corneas were clear and 
there was no staining.  The pupils were dilated.  The media 
and fundi were seen to be within normal limits.  The 
impressions were mild dry eye syndrome with secondary light 
sensitivity, and normal vision of both eyes.

B.  Legal Analysis

The service medical records show that the veteran complained 
that his eyes blurred and watered at the time of his 
demobilization examination in April 1991, but examination of 
his eyes at that time did not reveal any abnormality.  The 
post service medical records reveal that he has various 
complaints regarding his eyes, including sensitivity to light 
and blurred vision, and mild dry eye syndrome with secondary 
light sensitivity was found at his VA eye examination in May 
2002.  The evidence does not link this condition to an 
incident of service.  The veteran's eye problems have been 
attributed to a diagnosed disability.  Under the 
circumstances, the criteria for establishing service 
connection for an UI manifested by eye problems on a 
presumptive basis due to service in the PGW are not for 
application.  38 C.F.R. § 3.317(a)(1)(ii).

A private medical report dated in July 1996 notes that the 
veteran is farsighted with astigmatism, but that condition 
was not found at the May 2002 VA eye examination.  If the 
veteran has that condition, it is considered a congenital or 
developmental defect, refractive error, and not a disability 
for VA compensation purposes.  38 C.F.R. § 3.303(c).

After consideration of all the evidence, including the 
statements and testimony of the veteran and his mother, the 
literature regarding hardships sustained by PGW veterans, the 
private medical reports noting that the veteran has various 
symptoms of unknown etiology, and the statements of relatives 
of the veteran, the Board finds that an eye condition was not 
present in service or for many years later, and is unrelated 
to a disease or injury in service, including incidents in the 
PGW.  The preponderance of the evidence is against the claim 
for service connection for an eye disability, including an UI 
manifested by an eye condition with light sensitivity and 
blurred vision, and the claim is denied.

V.  Entitlement to Service Connection for a Gum Disorder, 
Including an UI manifested by Bleeding Gums.

A.  Factual Background

Service medical records show that the veteran underwent a 
demobilization examination in April 1991.  There were no 
complaints or findings of gum disease.

A private dental report shows that the veteran was treated on 
various dates in 1992.  It was noted that he had periodontal 
problems, including gingivitis.

The veteran testified at a hearing in June 1996.  His 
testimony was to the effect that he was seen for bleeding 
gums in 1991 after separation from service and found to have 
gingivitis.

The veteran underwent a VA medical examination in May 2002 
pursuant to the October 2001 Board remand to determine the 
nature and extent of any disability manifested by bleeding 
gums.  The examination of his mouth was normal.  Oral 
membranes were pale pink and moist.  There were no lesions.  
His gums had no edema and no inflammation.  There were no 
signs of bleeding.  A gum disorder was not found.  Nor did 
the examiner find signs or symptoms of an UI manifested by 
bleeding gums.

B.  Legal Analysis

The service medical records do not show the presence of gum 
disease or signs or symptoms of an UI manifested by bleeding 
gums.  The post-service medical records reveal that the 
veteran was treated for periodontal problems, including 
gingivitis, in 1992.  Periodontal disease is not a disability 
for VA compensation purposes.  38 C.F.R. § 3.381(a) (2002).  
Acute periodontal disease may not be service-connected even 
for treatment purposes.  Id., § 3.381(e)(1).

The veteran underwent a VA medical examination in May 1992 to 
determine the nature and extent of any gum disease or UI 
manifested by bleeding gums, and a gum disease was not found.  
Nor did the examiner find any signs or symptoms of an UI 
manifested by bleeding gums.

After consideration of all the evidence, including the 
veteran's testimony, the Board finds that a gum disease was 
not present in service.  Then Board also finds that a gum 
disease other than acute periodontal disease was not found 
after service and that the evidence does not show current 
disability or signs or symptoms of an UI manifested by 
bleeding gums.  The preponderance of the evidence is against 
the claim for service connection for gum disease, including 
an UI manifested by bleeding gums, and the claim is denied.

The benefit of the doubt doctrine is not for application with 
regard to the claims considered in this appeal because the 
preponderance of the evidence is against those claims.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).







ORDER

Service connection for hearing loss is denied.

Service connection for a neurological disability, including 
an UI manifested by neurological signs or symptoms, is 
denied.

Service connection for a respiratory disease, including an UI 
manifested by signs or symptoms of a respiratory disorder, is 
denied.

Service connection for an eye disability, including an UI 
manifested by an eye condition with light sensitivity and 
blurred vision, is denied.

Service connection for a gum disease, including an UI 
manifested by bleeding gums, is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

